ACCEPTED
                                                                                                01-15-00183-CR
                                                                                     FIRST COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                           6/10/2015 3:45:42 PM
                                                                                          CHRISTOPHER PRINE
                                                                                                         CLERK

                     IN THE COURT OF APPEALS FOR THE
                      FIRST COURT OF APPEALS DISTRICT
                              No. 01-15-00183-CR                            FILED IN
                                                                     1st COURT OF APPEALS
                                                                         HOUSTON, TEXAS
ROY VASQUEZ                                                          6/10/2015 3:45:42 PM
Appellant,                                                           CHRISTOPHER A. PRINE
                                                                             Clerk
                                                        On Appeal From the 230th
V.                                                      District Court of Harris County
                                                        Trial Cause Number 1437421
THE STATE OF TEXAS
Appellee


APPELLANT'S SECOND MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Roy Vasquez, Appellant in the above cause, would respectfully request that the Court

grant his motion to extend the time to file his brief. In support of said motion, Appellant

would show unto the Court the following:

                                            I.

      This appeal lies from the Appellant's conviction in The State of Texas v. Roy Vasquez,

cause number 1437421 in the 230th District Court of Harris County, Texas. The Appellant

was charged by indictment with aggravated sexual assault on August 8, 2014. The Appellant

was found guilty of the lesser-included offense of sexual assault on February 12, 2015,

following a jury trial. The Appellant was sentenced to seventeen (17) years confinement in

the Texas Department of Corrections – Institutional Division. One previous extension has

been requested and granted.
                                              II.

       Appellant's attorney of record has not been able to timely file the brief for the

following reasons:


              1.     A hearing on a Motion for New Trial in Sylvia Collins v. State of Texas,
                     cause number 1390220, which was held on June 1, 2015;

              2.     A direct appeal brief in Andrew Ealy v. State of Texas, cause number
                     1385088, which was submitted on June 8, 2015;

              3.     A brief on the merits before the Court of Criminal Appeals in Jose
                     Vasquez v. State of Texas, cause number 1333231, which is due on
                     June 11, 2015;

              4.     A direct appeal brief in Jeremy Washington v. State of Texas, cause number
                     1862655, which is due on June 15, 2015;

              5.     A direct appeal brief in Weylin Alford v. State of Texas, cause number
                     1450840, which is due on June 22, 2015.
                                               III.

       An extension of time is necessary so that the brief can be timely filed. This motion is

not made for the purpose of delay.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Honorable

Court will grant this requested extension of time to file the Appellant's Brief in the above

cause and extend the time for filing the brief for thirty (30) days.


                                                      Respectfully submitted,

                                                      Alexander Bunin
                                                      Chief Public Defender

                                                      /s Mark Kratovil______________
                                                      Mark Kratovil
                                                      State Bar No. 24076098
                                                      Harris County Public Defender’s Office
                                                      Assistant Public Defender
                                                      1201 Franklin, 13th Floor
                                                      Houston, Texas 77002
                                                      Tel: (713)274-6728
                                                      e-Fax: (713)437-4339
                             CERTIFICATE OF SERVICE

        I certify that on June 10, 2015, a copy of the foregoing instrument has been served
upon the State of Texas by electronic delivery to the Appellate Division of the Harris County
District Attorney’s Office.

                                                  /s Mark Kratovil
                                                  MARK KRATOVIL